DETAILED ACTION
This office action is in response to applicant’s communication of 10/14/2019.  Currently claims 1-20 are rejected below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al. (US 2011/0054403 A1).
Tanabe discloses an IV catheter system (figures 1-4 for examples) comprising an insertion configuration and a fluid delivery configuration, the IV catheter system comprising: a catheter component comprising: a catheter hub (3) comprising a catheter hub distal end and a catheter hub proximal end, wherein the catheter hub is shaped to define a chamber extending between the catheter hub distal end and the catheter hub proximal end, and a needle port (where 2 enters 3) at the catheter hub proximal end that provides access to the chamber; a cannula (2) extending distally from the catheter hub distal end along a cannula axis; and a plurality of ridges (916) extending outward from the catheter hub (see paragraphs [0097] stating that 916 may extend from hub 3 for example), and a needle (4) extending distally from the needle hub distal end along a needle axis; needle safety mechanism (20), and the system is configured with blood flash flows between and outer surface of the needle and inner surface of hub (para [0008]).
Tanabe discloses the claimed invention except for the elastomeric material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the device from an elastomeric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  In this case an elastomeric material is well known in the medical device arts in order to make a gripable and resilient form to hold and manipulate a device while being safe to a patient and provider.

Concerning claim 2 and the catheter hub comprises a translucent component, wherein the translucent component is disposed distal to the plurality of ridges, wherein the translucent component is configured to facilitate visibility of the blood flash between the outer surface of the needle and the inner surface of the catheter hub (see para [0008] or [0071]).
Concerning claim 3 see and the plurality of ridges are generally parallel to each other (see 916).
Concerning claim 4 and 12 and the plurality of ridges comprises a first ridge, a second ridge, and a third ridge, wherein the first ridge is distal to the second ridge, wherein the second ridge is distal to the third ridge, wherein a height of the first ridge is greater than a height of the second ridge and a height of the third ridge (again note ridges of 916 and taken on angle offset from device).
Concerning claim 5 and 13 and the plurality of ridges are approximately evenly spaced apart (see figure 1 near 916).
Concerning claim 6 and the needle safety mechanism comprises an internal interlock, wherein the internal interlock is coupled with an internal surface of the catheter component (see figures 4-5 which shows safety mechanism in detail).
Concerning claim 7 and the needle safety mechanism comprises a clip disposed within the catheter component (see figure 8).
Concerning claim 8 see previous structures identified above as in claim 1 for examples.
Concerning claim 9 and a needle safety mechanism selectively coupled to the catheter component, wherein the catheter system is configured such that in response to insertion of the needle into a vein, blood flash flows into the needle and between an outer surface of the needle and an inner surface of the catheter hub (see para [0071]).
Concerning claim 10 and the catheter hub comprises a translucent component, wherein the translucent component is disposed distal to the plurality of ridges, wherein the translucent component is configured to facilitate visibility of the blood flash between the outer surface of the needle and the inner surface of the catheter hub (again para [0071]).
Concerning claim 11 and the plurality of ridges are generally parallel to each other (see 916).
Concerning claim 14 and the needle safety mechanism comprises an internal interlock, wherein the internal interlock is coupled with an internal surface of the catheter component (see figures 4-7).
Concerning claim 15 and the needle safety mechanism comprises a clip disposed within the catheter component (see figure 8 and 92).
Concerning claim 16 note previously identified structures above and 
a tab (916) coupled to a top of the catheter hub and formed of a thermoplastic elastomeric material;
a needle (4) extending through the cannula.
Concerning claim 17 and the tab comprises a plurality of recesses aligned with the axis of the cannula, wherein a distal end of the tab is tilted such that the distal end of the tab is displaced further from the axis of the cannula than a proximal end of the tab (again see figure 1 and 916 element).
Concerning claim 18 and wherein a distal end of the tab is tilted such that the distal end of the tab is displaced further from the axis of the cannula than a proximal end of the tab (see 916 and note it extends farther from axis at distal end than proximal end.
Concerning claim 19 note ridges (of 916).
Concerning claim 20 and comprises a pad (note area grips near 50) disposed on the top of the catheter hub and proximal to the tab, wherein the pad is comprised of an elastomer, wherein the pad comprises a plurality of ridges.



    PNG
    media_image1.png
    663
    700
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783